Citation Nr: 0635277	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to November 1973. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the veteran's claim seeking 
entitlement to service connection for a stomach disability.

The veteran's claim was remanded in December 2004.  The Board 
remanded the issue of service connection for a psychiatric 
disability, which the RO granted in a May 2006 rating 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was remanded in December 2004, for an 
examination to determine whether any current gastrointestinal 
disorders were the result of a disease or injury during the 
veteran's period of active service.  

The veteran was seen in service in July 1972 for abdominal 
pains, in September 1972 for epigastric distress, and in May 
1973 for diarrhea and lower abdominal cramping.  

While the veteran did undergo a VA examination in February 
2006.  The examiner commented that the veteran had Barrett's 
esophagitis and Crohn's disease.  The examiner seemed to 
indicate that the esophagitis was not related to service in 
that the examiner stated that it was due to acid reflux which 
the veteran had had since 1988, but the examiner also said 
that biopsies performed in 1991 confirmed that Barrett's 
esophagitis and Crohn's disease were service connected.  The 
examiner also stated that the etiology of Crohn's disease was 
to this date unknown, but did not comment on the relationship 
between the in-service symptoms and the current disease.  

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore pursuant to 
Stegall, the veteran's claim must be remanded so that the 
examiner who examiner the veteran in February 2006 can 
comment on the etiology of the veteran's Barrett's 
esophagitis and Crohn's disease.  The examiner must comment 
on whether said disorders are related to the times in service 
when the veteran was seen for gastrointestinal symptoms.  

As noted in the introduction, during the course of the 
appeal, the veteran was granted service connection for a 
psychiatric disability.  In the September 2006 informal 
hearing presentation, the veteran's representative raised the 
possibility that the veteran's gastrointestinal disorders 
were secondary to his service-connected psychiatric 
disability, or possibly the medication that the veteran takes 
for his service-connected psychiatric disability.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that basing a claim for service connection on a new 
theory of etiology does not constitute a new claim. See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Therefore, 
when the veteran's claim is remanded for the reasons 
discussed above, the examiner must also discuss whether it is 
at least as likely as not that the veteran's gastrointestinal 
disorders are related to his psychiatric disability and/or 
the medication he takes for it.  The examiner must also 
comment on the possibility that the veteran's 
gastrointestinal disorders were aggravated by his service-
connected psychiatric disability and/or the medication that 
the veteran takes for it.   See Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Accordingly, the case is remanded for the following actions:

1.  The veteran's claims folder should be 
returned to the VA examiner who examined 
the veteran in February 2006 (if he is 
available), and the examiner should 
comment specifically on whether the 
veteran's Barrett's esophagitis and 
Crohn's disease are as likely as not (50 
percent probability or more) related to 
the gastrointestinal symptoms for which 
the veteran was treated during service in 
1972 and 1973.  

The veteran's claims folder should be 
made available for the examining 
physician's review, and the examiner 
should indicate that he reviewed the 
claims folder.  

The examiner should comment on the 
possibility that the veteran's 
gastrointestinal disorders are 
proximately due to or the result of his 
service-connected psychiatric disability 
and/ or the medication he takes for it.  
The examiner should also comment on the 
possibility that the veteran's service-
connected psychiatric disability and/or 
the medication he is taking for it caused 
an increase in the severity of his 
gastrointestinal disorders beyond their 
natural progression.  

If the VA examiner who examined the 
veteran in February 2006 is not 
available, another physician should 
review the claims folder and provide the 
necessary opinions.  Any additional 
examinations that are deemed necessary by 
such reviewers should be conducted.  

2.  Upon completion of the above, the AMC 
or RO should readjudicate the claim.  If 
any benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be issued, before the case is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D.Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


